In re Tyner, Michael; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, *183Div. “F”, No. 367-286; to the Court of Appeal, Fourth Circuit, No. 94KW-1689.
Granted. The medical evidence of the alleged victim’s infection is admissable for the limited purpose of rebutting the testimony of the state’s doctor. If possible, the trial court shall avoid any questioning pertaining to or mention of the manner in which these infections are transmitted.
KIMBALL, J., dissents.
DENNIS, J., not on panel.